DETAILED ACTION

	Acknowledgment is made of the amendment filed on 11/18/2021.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a computer-implemented method conducted at a server computer comprising:
receiving a transaction confirmation request associated with a transaction;
providing, to an end-user via an online platform, a plurality of user input options associated with the transaction;
prompting the end-user to select a user input option from the plurality of user input options for input of a selected user input option into an end-user token generator which is configured to generate a unique token uniquely specifying the selected user input option;

identifying the selected user input option with which the unique taken is associated;
regarding claim 16, a system including a server computer having a memory for storing computer-readable program code and a processor for executing the computer-readable program code, the server computer comprising:
a transaction confirmation request receiving component for receiving a transaction confirmation request associated with a transaction;
a user input option providing component for providing, to an end-user via an online platform, a plurality of user input options associated with the transaction;
a user prompting component for prompting the end-user to select a user input option from the plurality of user input options for input of a selected user input option into and end-user token generator which is configured to generate a unique token uniquely specifying the selected user input option;
a unique token receiving component for receiving, from the end-user via the online platform, the unique token associated with the selected user input option, and having been obtained by the end-user inputting the selected user input option into the end-user token generator; and
an identifying component for identifying the selected user input option with which the unique token is associated; and 
regarding claim 20, a computer program product comprising a computer-readable medium having stored computer-readable program code for performing the steps of:
receiving a transaction confirmation request associated with a transaction;
providing, to an end-user via an online platform, a plurality of user input options associated with the transaction;
prompting the end-user to select a user input option from the plurality of user input options for input of a selected user input option into an end-user token generator which is configured to generate a unique token uniquely specifying the selected user input option,
receiving, from the end-user via the online platform, the unique token associated with the selected user input option and having been obtained by the end-user inputting
the selected user input option into the end-user token generator; and
identifying the selected user input option with which the unique token is associated
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 11, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876